DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20th, 2022 has been entered.
This action is in response to the amendments filed on May 20th, 2022. A summary of this action:
Claims 1-6, 8-9, 11-12, 17-20 have been presented for examination.
Claims 1, 8, 11-12, 17 were amended
Claims 7, 10, 13-16 were cancelled
Claims 1-6, 8-9, 11-12, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 
Claims 1-4, 6, 8-9, 11-12, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Versteeg et al (U.S. Patent Application Publication 2015/0261655 “Versteeg”) in view of Parker (U.S. Patent Application Publication 2017/0286839 “Parker”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Versteeg et al (U.S. Patent Application Publication 2015/0261655 “Versteeg”) in view of Parker (U.S. Patent Application Publication 2017/0286839 “Parker”) and in further view of SoftPerfect, “SoftPerfect Connection Emulator Online User Manual”, accessed via the WayBack Machine, Archive Date Dec. 30th, 2016, URL: www(dot)softperfect(dot)com/products/connectionemulator/manual/
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the § 101 Rejection
	The rejection is maintained, and has been clarified below in response to the amendments. 

Applicant submits (Remarks, pages 10-11): “In the Examiner's Step 2A Prong One analysis, the Examiner merely makes the conclusory statement that the claims "under its broadest reasonable interpretation…Independent claim 1, as amended, requires simulating a component using a component simulator, and the independent claim further requires using at least 100,000 communications as training data for a machine learning algorithm. This is different than having a person manually determine a relationship between a component and a client based on data obtained and manually create a model using the determined relationships as alleged by the Examiner on page 4 of the Action… “

Examiner’s Response: The Examiner respectfully disagrees. 
	This argument implies that the claim has no additional elements – whereas the rejection was clearly premised on the claim being an abstract idea without significantly more – i.e. that there were, and are, additional elements, and that these elements were, and are, treated under Step 2A, prong 2, and Step 2B. 
See the rejection below for clarification on how these newly amended limitations were rejected under § 101, including the analysis of the additional elements to the abstract idea.

Applicant submits (Remarks, page 11): “Applicant asserts that, even assuming arguendo that independent claim 1, as amended, involves or is based on anything that a human could manually do (which it does not), such an "abstract idea" is not recited in independent claim 1 as said hypothetical human would not be able to select a machine learning algorithm to generate a model, using at least 100,000 data points to send a simulated response to a second client after obtaining a message from the client”
Examiner’s Response: The Examiner respectfully disagrees. The usage of 100,000 data points is considered as an insignificant extra-solution activity of “Selecting a particular data source or type of data to be manipulated”, as discussed in MPEP § 2106.05(g). 
	Furthermore, the Examiner notes that the claim does not recite: “select a machine learning algorithm to generate a model, using at least 100,000 data points to send a simulated response to a second client after obtaining a message from the client” – rather, the claim recites: “…matching, using the training data set, the communications to a machine learning algorithm of a plurality of machine learning algorithms; generating, by the machine learning algorithm, a functional relationship between a first portion of the communications sent by the client and a second portion of the communications sent by the component;  generating a component model using the generated functional relationship; populating a component simulator using the component model; obtaining a message from a second client using the communication protocol; generating a simulated response using the component simulator;…” – it is improper to import limitations from the specification into the claims, as these arguments have done. 
See the rejection below for further clarification on how these newly amended limitations were rejected under § 101.

Applicant submits (Remarks, page 12): “…Specifically, the amended independent claims integrate all concepts therein into the practical applications. As to amended independent claims 1 and 17, the concepts therein are integrated into a practical application of generating a simulated response of communications between a component and at least two clients using a communication protocol. These actions are performed by the component simulator and allow for improved compatibility, and they expedite compatibility testing…”

Examiner’s Response: The Examiner respectfully disagrees – see MPEP § 2106.04(d): “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” – the present invention does not do this, i.e. there is no such meaningful limit such that the judicial exception as recited in the claims is integrated into a practical application. 
In addition, this argument implies a consideration for an improvement to technology: see MPEP § 2106.04(d)(1): “In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification” – and see MPEP § 2106.05(a) for more clarification. 
	See ¶ 106 in the instant specification: “Embodiments of the invention may improve the compatibility of computing devices and components therein. More specifically, embodiments of the invention may provide for the simulation of components and thereby enable testing of new components to be performed rapidly. For example, it may be prohibitively expensive to obtain multiple copies of a new generation component. To improve compatibility and expedite
compatibility testing, embodiments of the invention may provide a method of simulating a computing device based on machine learning” – this is “a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art” as per MPEP § 2106.05(a) and MPEP § 2106.04(d)(1).

Applicant submits (Remarks, page 13): “…MPEP § 2106. Here, the Examiner has failed to consider any additional claim elements, either individually or as a whole. As such, similar to the Examiner's analysis of eligibility under Prong Two of Step 2A, the Examiner has failed to set forth a prima facie case of patent ineligibility by failing to perform a proper analysis under Step 2B…”
Examiner’s Response: The Examiner respectfully disagrees – the rejection explicitly stated which elements were considered as additional, and stated how they were considered under the step 2B analysis. See the prior rejection, see the present rejection. This argument does not address the rejection of record.

Applicant submits (Remarks, pages 13-14): “…Moreover, Applicant asserts that: (i) obtaining training data is not insignificant extrasolution activity and (ii) the step of populating a simulator is not merely directed to extra solution activity; and (iii) the usage of the component model is more than just mere instructions to apply the exception using a generic computer component. Applicant asserts that at least the elements of generating a functional relationship between a first portion of the…”
Examiner’s Response: The Examiner respectfully disagrees – the argued limitations that were considered as an insignificant extra-solution activity were considered as steps of “mere data gathering” as discussed in MPEP § 2106.05(g): “Mere Data Gathering: i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); …“ – as per the MPEP “mere data gathering” is an insignificant extra-solution activity. 
	As to the usage of the component model – the model was not considered as an additional element – rather, as per the rejection, the model was considered as part of the mental process, i.e. a model that is readily able to be mentally evaluated. The claims recite no specifics on this model such as to preclude this model from being part of a mental evaluation. 
	To clarify, and as per the rejection, the term “component” was what was considered as “simply adding a general purpose computer or computer components after the fact to an abstract idea” as discussed in MPEP § 2106.05(f)(2).  
	As to the applicant’s assertion – this is an assertation without any supporting argument as to why these steps amount to significantly more, and furthermore this argument implies that these limitations as a whole are additional elements. See the rejection of record – these limitations were considered as part of an abstract idea without significantly more, wherein the Examiner stated which elements were considered as additional in the analysis. 
See the rejection for further clarification.

Applicant submits (Remarks, pages 14-15): “…Applicant asserts that the invention is directed to an improvement in the technical field of testing new components in a computing device using machine learning algorithms to provide the simulation of components and thereby enable testing of new components rapidly. See, e.g., Specification at paragraph [0106].…”
Examiner’s Response: The Examiner respectfully disagrees – see above, see MPEP § 2106.05(a): “Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.” - ¶ 106 discloses “a bare assertion without the detail necessary to be apparent to a person of ordinary skill in the art”.

 Regarding the § 102/103 Rejection
	In view of the amendments, the § 102 rejection is withdrawn and a new grounds of rejection under § 103 is set forth below. 

Applicant submits (Remarks, page 16): “…Parker is simply directed to determining a particular machine learning algorithm for a generic application. Because there is no disclosure in either Versteeg or Parker of using machine learning for this particular application,”
Examiner’s Response: The Examiner respectfully disagrees – the rejection for this newly presented limitation (the Examiner notes the limitation was amended from its prior recitation in claim 7) is made over Versteeg, as taken in view of Parker.  
As such, this is a piecemeal analysis of Parker, and not of the relied upon combination of Versteeg taken in view of Parker. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
See the rejection below for additional clarification. 

Applicant submits (Remarks, page 16): “…Even if one were to accept, arguendo, that the hypothetical combination of Versteeg and Parker does disclose matching the communication to a machine learning algorithm, neither Versteeg nor Parker disclose using a data set comprising at least 100,000 data points as is now claimed…”
Examiner’s Response: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. To clarify, this is a newly added limitation, and the applicant has not addressed how this language is distinguished from the relied upon prior art. 
Furthermore, Versteeg does teach this – see the rejection below. 

Applicant submits (Remarks, pages 18-19): “…Robinson does not disclose all of the limitations not taught by Versteeg. Accordingly, Versteeg and Robinson, whether viewed separately or in a hypothetical combination, fail to disclose or render obvious each and every limitation of the independent claim 1 and accordingly for at least this reason… Parker as also disclosed
above does not disclose all of the limitations not taught by Versteeg”
Examiner’s Response: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. See the rejection for additional clarification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-9, 11-12, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
Claim 17 is directed towards the statutory category of an article of manufacture. 

Claims 17, and the dependents thereof, are rejected under a similar rationale as representative claim 1, and the dependents thereof. 
	
Step 2A – Prong 1
	The claims recite an abstract idea of both a mental process and mathematical concept. 
See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “

The mathematical concept recited in claim 1 is: 
generating, by the … algorithm,  a functional relationship between a first portion of the communications sent by the client and a second portion of the communications sent by the  component;
Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
A method simulating with a component [evaluator], a [object] which is separate from the component [evaluator], comprising:
	…
matching, using the training data set, the communications to a …algorithm of a plurality of …algorithms; 
generating, by the…algorithm, a functional relationship between a first portion of the communications sent by the client and a second portion of the communications sent by the  component; - The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally evaluating the math, see MPEP § 2106.04(a)(2): “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. “
	generating a component model using the generated functional relationship;
	…
	generating a [evaluated] response using the component [evaluator];
	…
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

	As such, the claims recite an abstract idea of both a mental process and mathematical concept. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
“simulator”, “simulated”, “communications protocol”, “component”, “client”, “machine learning algorithm”, “machine learning algorithms” – due to the highly generalized manner in which these are recited, these features are considered as per MPEP § 2106.05(f) as “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more” 
 “sending the simulated response to the second client using the communication protocol.”  - as per MPEP § 2106.05(f) as “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”
Claim 17 – “A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method …, the method comprising”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
…obtaining a training data set comprising communications between a component and a client using a communication protocol…
populating a component simulator using the component model;
	obtaining a message from a second client using the communication protocol;

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. selecting a particular data source/type of data to be manipulated:
…wherein the training data set comprises at least 100,000 data points;…

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
“simulator”, “communications protocol”, “component”, “client”, “machine learning algorithm”, “machine learning algorithms” – due to the highly generalized manner in which these are recited, these features are considered as per MPEP § 2106.05(f) as “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more” 
 “sending the simulated response to the second client using the communication protocol.”  - as per MPEP § 2106.05(f) as “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”
Claim 17 – “A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method …, the method comprising”

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
…obtaining a training data set comprising communications between a component and a client using a communication protocol…
populating a component simulator using the component model;
	obtaining a message from a second client using the communication protocol;

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. selecting a particular data source/type of data to be manipulated:
…wherein the training data set comprises at least 100,000 data points;…

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Regarding the dependent claims
Claim 2 is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering
Claim 18 is rejected under a similar rationale
 Claim 3 - under its broadest reasonable interpretation, covers performance of the limitation as mental steps but for the recitation of generic computer components, wherein the limitation of “obtaining...” is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering
Claim 19 is rejected under a similar rationale
Claim 4 -  under its broadest reasonable interpretation, covers performance of the limitation as mental steps but for the recitation of generic computer components, wherein the limitation of “obtaining...” is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering 
Claim 20 is rejected under a similar rationale 
Claim 5 - under its broadest reasonable interpretation, covers performance of the limitation as mental steps but for the recitation of generic computer components. To clarify, the element of a “message” is recited with such generality that the claim does not preclude this message from being mentally performed, e.g. a message of “01” is evaluated by a person to select a bit, who then provides a judgment to change the message to “00”. 
Claim 6 - under its broadest reasonable interpretation, covers performance of the limitation as mental steps but for the recitation of generic computer components
Claims 8-9 - under its broadest reasonable interpretation, covers performance of the limitation as mental steps but for the recitation of generic computer components
Claims 11-12 are reciting the mere instructions to apply an exception through the "“Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more” as per MPEP §2106.05(f)

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, 11-12, 17-20are rejected under 35 U.S.C. 103 as being unpatentable over Versteeg et al (U.S. Patent Application Publication 2015/0261655 “Versteeg”) in view of Parker (U.S. Patent Application Publication 2017/0286839 “Parker”).

Regarding Claim 1
Versteeg teaches:
	A method of simulating with a component simulator, a component which is separate from the component simulator, comprising: (Versteeg, abstract: “In a service emulation method, a transaction library storing a plurality of messages communicated between a system under test [example of a client] and a target system [example of a simulated component] upon which the system under test depends is accessed responsive to receiving a request from the system under test...” as further specified in ¶ 31: “Various embodiments described herein can provide service emulation or virtualization methods, systems, and/or computer program products [the simulator being separate from the target environment/system] that simulate the behavior of a target environment responsive to a request from a system under test, by building a library of previous requests and responses thereto, and generating a response to the received request based on similarities and differences between the received request and the previous requests stored in the library.” – see fig. 1 for clarification and ¶¶ 34-35)
	obtaining a training data set comprising communications between a component and a client using a communication protocol, (Versteeg, ¶ 31: “...by building a library of previous requests and responses thereto, and generating a response to the received request based on similarities and differences between the received request and the previous requests stored in the library.” – which is further clarified by fig. 11 – as ¶ 140 teaches: “...As shown in FIG. 11, a recorded data set 1130 was randomly partitioned into 10 groups 1135. Of the 10 groups, Group i 1135i is considered to be the evaluation group, and the remaining 9 groups define the training set....", e.g. ¶ 145 – in other words, a “training set” [data] is obtained, wherein the data is part of the “library of previous requests and response thereto” [the communications]
to clarify that these communications are using a protocol: see figure 1 and ¶ 35: “The system under test 105 [example of a client] is observed communicating with endpoint(s)  [including the component] 111A, 111B, ... 111N in a deployment environment 110 via a transaction monitor 125, for example, in a pre-processing stage...[wherein] The system under test 105 and the endpoint(s) 111A, 111B, ... 111N communicate via a network 120A using a communications mode or protocol. Such as Lightweight Directory Access Protocol (LDAP) messages or Simple Object Access Protocol (SOAP) messages, which may be conveyed using Hypertext Transport Protocol (HTTP)...”
	to clarify that the system under test is an example of a client: ¶ 112  “The endpoint(s) may correspond to a system upon which the system under test depends (that is, where the system under test is a client), such as the endpoints 111A-111N of the deployment environment 110 of FIG. 1.”
wherein the training data set comprises at least 100,000 data points; (Versteeg, ¶ 34: “Referring now to FIG. 1, the environment 100 includes a system under test 105, a deployment environment 110 including a plurality of endpoints 111A, 111B, ... 111N, and a virtual service environment (also referred to herein as an emulation environment)…The message transaction library 130 stores a set of message transactions (including requests and associated responses) sampled from prior communications with (i.e., to and/or from) a client (here, the system under test 105) and a target service for emulation or virtualization (here, the deployment environment 110).”
As taken in view of ¶ 27: “The emulation environment 1215 is capable of simultaneously emulating multiple (e.g. on the order of hundreds or thousands) endpoint systems 1211 on one or more physical machines, and may employ Scalable models 1216 to allow for scalability and performance testing… 1222. However, in some instances, scaling of the environment 1215 to handle the number of likely endpoints 1211 in the deployment scenario may require pre-existing knowledge of (i) a likely maximum number of endpoints; (ii) the likely maximum number of messages between endpoint and system; (iii) the likely frequency of message sends/receives needed for the system to respond in acceptable timeframe; (iv) the likely size of message payloads given deployment network latency and band width; and/or (v) the system's robustness in the presence of invalid messages, too-slow response from end-points, or no response from endpoints…”
and then see ¶ 116: “In particular, FIG. 8 illustrates the Shannon Index calculated from a sample transaction library including stored requests having 250 or more characters….”
Also, see ¶¶ 124-139 for the “message ID: 15”, and see ¶ 149 for “Message ID: 171”, as well as ¶ 158 for “Message ID: 154” – in view of the values of the message ID a skilled person would have inferred that there were at least hundreds of messages stored in the library such as between each endpoint and the system under test
In view of the above, a skilled person would have inferred that such a systems “transaction library” would have stored at least 100,000 data points – as there are “thousands” of “endpoints”, wherein there are at least hundreds of messages stored with respect to each of these “thousands” of endpoints [i.e. at least hundreds of thousands of messages stored in the library], and there are messages with “250 or more characters” [i.e. at least hundreds of thousands of characters stored in the library])
	generating, …, a functional relationship between a first portion of the communications sent by the client and a second portion of the communications sent by the component; (Versteeg,  ¶ 30 teaches that: “Accordingly, some embodiments of the present disclosure are directed to a service emulation or virtualization approach that is configured to deduce or infer enterprise system element interaction behavior [example of a functional relationship] (without pre-existing knowledge or agnostic of protocols or message structures) by monitoring and mining message transactions (also referred to as interaction traces) communicated between an endpoint system and elements/components in its deployment environment to automatically build a transaction database or library indicative of client-server and server-server interaction....” wherein ¶ 31 clarifies: ¶ 31: “...by building a library of previous requests and responses thereto...” – i.e. the data monitored and mined for the functional relationship includes the communications sent by both the client and the component
	generating a component model using the generated functional relationship; (Versteeg, ¶ 27: “The emulation environment 1215 is capable of simultaneously emulating multiple (e.g. on the order of hundreds or thousands) endpoint systems 1211 on one or more physical machines, and may employ Scalable models 1216 to allow for scalability and performance testing. The models 1216 may be created from meta models 1217, which may be constructed from messages 1218, protocols 1219, behavior 1221 [example of the functional relationship], and/or data store(s) 1222.” – and see figure 12, i.e. the models are to “simulate the behavior of a target environment responsive to a request from a system under test...” as per ¶ 31
	populating a component simulator using the component model; (Versteeg, ¶ 27: “"The emulation environment 1215 [example of a component simulator] is capable of simultaneously emulating multiple (e.g. on the order of hundreds or thousands) endpoint systems 1211 on one or more physical machines, and may employ Scalable models 1216 to allow for scalability and performance testing.” and to clarify see fig. 12 and ¶ 31
obtaining a message from a second client using the communication protocol; (Versteeg, ¶ 37 – “The request analyzer 135 is configured to access the transaction history stored in the library 130 to indirectly identify potential valid response messages based on stored requests that match the received request Reqin, without knowledge or determination of the structure or protocol of the received request Reqin." – and see figure 1 and ¶ 35 for more clarity: “The system under test 105 is observed communicating with endpoint(s) 111A, 111B, ... 111N in a deployment environment 110 via a transaction monitor 125, for example, in a pre-processing stage...The system under test 105 and the endpoint(s) 111A, 111B, ... 111N communicate via a network 120A using a communications mode or protocol...The transaction monitor 125 stores these message transactions in the transaction library 130. For example, the transaction monitor 125 may store the transactions between the system under test 105 and the endpoint(s) 111A, 111B, ...111N in the transaction library 130 as request/response pairs.” – in other words, the system obtains stored communications, including the “message transactions” between the system under test and the endpoints 
as to the second client: see figure 1, # 105 for the “system under test”, see ¶ 26: “a system under test (for example, a large enterprise system)” and see ¶ 2: “Modern enterprise software environments may integrate a large number of software systems to facilitate complex business processes. Many of these Software systems may interact with services provided by other systems in order to fulfill their responsibilities, and thus, can be referred to as “systems of systems.” – in other words, a skilled person would have inferred that the “system under test” # 105 included a plurality of clients as it was a “a large enterprise system” – the second client would have been part of such a “large enterprise system” # 105 as part of a plurality of clients within the “large enterprise system” )
generating a simulated response using the component simulator; (Versteeg, ¶ 140: “For each message in the evaluation group 1135i, the resulting response generated by the emulator 1115 was compared with the associated recorded response.”)
	and sending the simulated response to the second client using the communication protocol. (Versteeg, see figure 1 – a “Resout” is the response sent out to the “system under test”, including the second client – wherein as per at least ¶ 35, which describes figure 1, this is using a “communication...protocol”)

Versteeg does not explicitly teach:
matching, using the training data set, the communications to a machine learning algorithm of a plurality of machine learning algorithms;
	generating, by the machine learning algorithm, a functional relationship

Versteeg, as taken in view of Parker teaches:
matching, using the training data set, the communications to a machine learning algorithm of a plurality of machine learning algorithms; (Parker, ¶ 49: "the model engine 245 may compute predictions 285 by applying individual algorithms 280 of the set of models to individual datasets 282 of the set of datasets. In embodiments, the model engine 245 may use data of an individual dataset 282 as an input to an individual algorithm 280. The output of the individual algorithm 280 may be the predictions 285. In some embodiments, the model engine 245 may generate one or more models to be used for obtaining the predictions 285, where the datasets may be input to the one or more models and a resulting output may be the predictions 285"; to clarify Parker ¶ 18:"the historical performance data may indicate how well an ML, algorithm/model fits or predicts a certain dataset. In some embodiments , historical performance data may take into account required processor resources, memory utilization, input / output (I/O) operations, network resources, and the like" and see ¶ 56: “At operation 650, the prediction engine 247 may report, to the user system 205, the best (optimal) algorithm 280 based on the results 287-1 to 287-n, the algorithms list 292 and/or the results 287-1 to 287-n”).
	generating, by the machine learning algorithm, a functional relationship… (Versteeg,  ¶ 30 teaches that: “Accordingly, some embodiments of the present disclosure are directed to a service emulation or virtualization approach that is configured to deduce or infer enterprise system element interaction behavior [example of a functional relationship] (without pre-existing knowledge or agnostic of protocols or message structures) by monitoring and mining message transactions (also referred to as interaction traces) communicated between an endpoint system and elements/components in its deployment environment to automatically build a transaction database or library indicative of client-server and server-server interaction....” wherein ¶ 31 clarifies – as taken in view of Parker, ¶ 49: "the model engine 245 may compute predictions 285 by applying individual algorithms 280 of the set of models to individual datasets 282 of the set of datasets. In embodiments, the model engine 245 may use data of an individual dataset 282 as an input to an individual algorithm 280. The output of the individual algorithm 280 may be the predictions 285. In some embodiments, the model engine 245 may generate one or more models to be used for obtaining the predictions 285 [e.g., Versteeg’s deduction/inference step in ¶ 30 for Versteeg], where the datasets may be input to the one or more models and a resulting output may be the predictions 285"; to clarify Parker ¶ 18:"the historical performance data may indicate how well an ML, algorithm/model fits or predicts a certain dataset. In some embodiments , historical performance data may take into account required processor resources, memory utilization, input / output (I/O) operations, network resources, and the like"

	Parker is considered as an analogous reference because 1) Parker is in the same field of endeavor of modelling datasets, and 2) Parker is reasonably pertinent to the problem faced by the inventor of avoiding using a large amount of computational resources for a machine learning model for a particular dataset  (Parker, ¶¶ 3-6: “The present disclosure pertains to data processing , and in particular systems and methods for identifying and selecting machine learning algorithms …Therefore , attempting to execute each algorithm on a particular dataset may result in relatively large expenditures of time and / or computational resources” and ¶ 14; instant specification ¶ 72: “In contrast, training data with a large number of data points may not select the least absolute shrinkage and selection machine learning algorithm due to the machine learning algorithm using a large amount of computation resources”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Versteeg on “…a method of service emulation,…” (Versteeg, ¶ 6) wherein this includes: “Accordingly, some embodiments of the present disclosure are directed to a service emulation or virtualization approach that is configured to deduce or infer enterprise system element interaction behavior (without pre-existing knowledge or agnostic of protocols or message structures) by monitoring and mining message transactions (also referred to as interaction traces) …“ Versteeg, ¶ 30) with the teachings from Parker on “Systems and methods of selecting machine learning models/ algorithms for a candidate dataset are disclosed.” (Parker, abstract) wherein “…In embodiments, the computing system may generate and evaluate multiple ML models/algorithms and may choose an optimum ML algorithm/model, which may be an ML algorithm/model that fits desired parameters/ criteria (e.g., predicting a desired number data points, etc.) better than other ML algorithms/models, executes or otherwise performs faster than other ML algorithms/models, and/or uses the least amount of resources compared to resources used by other ML algorithms/model” (Parker, ¶ 14) 
The motivation to combine would have been that “In embodiments, the computing system may generate and evaluate multiple ML models/algorithms and may choose an optimum ML algorithm/model, which may be an ML algorithm/model that fits desired parameters/ criteria (e.g., predicting a desired number data points, etc.) better than other ML algorithms/models, executes or otherwise performs faster than other ML algorithms/models, and/or uses the least amount of resources compared to resources used by other ML algorithms/model”  (Parker, ¶ 18) – i.e. this would have optimized the algorithm used for Versteeg “monitoring and mining” operations which are “to deduce or infer [predict] enterprise system element interaction behavior” (Versteeg, ¶ 30). 

Regarding Claim 2
Versteeg teaches: 
	The method of claim 1, wherein obtaining the training data set comprising the communications between a component and a client using a communication protocol comprises:
	obtaining a plurality of protocol driven message-response pairs; (Versteeg, ¶ 35: “The system under test 105 and the endpoint(s) 111A, 111B, ... 111N communicate via a network 120A using a communications mode or protocol. Such as Lightweight Directory Access Protocol (LDAP) messages or Simple Object Access Protocol (SOAP) messages, which may be conveyed using Hypertext Transport Protocol (HTTP) with an Extensible Markup Language (XML) serialization. The transaction monitor 125 records message transactions (including requests and responses thereto) [example of message-response pairs] communicated with (i.e., to and/or from) the system under test 105, in particular, between the system under test 105 and the endpoint(s) 111A, 111B, ... 111N, for example, using a network sniffer tool... “
	obtaining a plurality of protocol driven degenerated message-response pairs; (Versteeg, ¶ 118: “"At block 520, an unknown request is received from a system under test. The unknown request may be directed to an endpoint and/or environment for which service emulation is desired, such as the deployment environment 110 of FIG.1. Responsive to receiving the unknown request, a similarity of the unknown request to the requests stored in the transaction library is calculated based on the character positions and weights thereof at block 525...In particular, as described above, symmetric field substitution from the unknown request is used with the matching one of the responses to generate a response to the unknown request.” – which is an example of a degenerated message-response pair
	to clarify on the degenerated – see ¶ 48 which provides a clarifying example: “In processing an incoming, unknown request from a system under test, Some embodiments of the present disclosure use an approach where, if the incoming request is similar to one of the recorded requests, then the response should also be similar to a previously recorded response associated with the similar one of the recorded requests....For example, Some recorded interaction traces between an LDAP client and server may contain a search request for all entries with the name “Baker.” If an incoming request defines a search for all entries with the name “Parker, then the two requests can be considered to be similar (as both are search requests; only the name is different). Hence, in generating a search result in response to the request for “Parker', all occurrences of “Baker” in the recorded interaction traces may be replaced with “Parker, and the LDAP message-id may be adjusted accordingly, such that the altered response to the recorded search for “Baker” may be a sufficient response to the search for “Parker” for emulation purposes....” 
to clarify that a plurality of these are obtained see ¶ 119: “Models may be built directly from interaction traces previously recorded between a system under test and a software service upon which the system under test depends, by using the interaction traces as a library with which to compare new, unknown requests received from a system under test.”)
	aggregating the plurality of protocol driven message-response pairs and the plurality of protocol driven degenerated message-response pairs to obtain the communications. (Versteeg, see figure 1 # 130 and ¶ 31: “...simulate the behavior of a target environment responsive to a request from a system under test, by building a library of previous requests and responses thereto, and generating a response to the received request based on similarities and differences between the received" – wherein this would have included both the message-response pairs and the degenerated message-response pairs (to clarify, see ¶ 48 as cited above, the entries “in the recorded interaction traces may be...altered...”)

Regarding Claim 3
Versteeg teaches: 
	The method of claim 2, wherein obtaining the plurality of protocol driven message- response pairs comprises:
	enumerating a client side of the communication protocol; (Versteeg, ¶ 30: “...deduce or infer enterprise system element interaction behavior (without pre-existing knowledge or agnostic of protocols or message structures) by monitoring and mining message transactions (also referred to as interaction traces) communicated between an endpoint system and elements/components in its deployment environment to automatically build a transaction database or library indicative of client-server and server-server interaction” – to clarify: see ¶ 35: “The system under test 105 and the endpoint(s) 111A, 111B, ... 111N communicate via a network 120A using a communications mode or protocol. Such as Lightweight Directory Access Protocol (LDAP) messages or Simple Object Access Protocol (SOAP) messages, which may be conveyed using Hypertext Transport Protocol (HTTP) with an Extensible Markup Language (XML) serialization....” – as to the enumerating, a skilled person would have inferred that this was part of the use of the communication protocol, e.g. the client/system under test would have had the addresses of the endpoints such as “111A, 111B, ...111N” or the like [e.g. IP addresses in the “network”])
	generating a plurality of messages using the enumerating a client side of the communication protocol; (Versteeg, ¶ 34: “"The message transaction library 130 stores a set of message transactions (including requests and associated responses) sampled from prior communications with (i.e., to and/or from) a client (here, the system under test 105) and a target service for emulation or virtualization (here, the deployment environment 110)." – to clarify that this is generated – see ¶ 47: “In generating the transaction library in accordance
with embodiments of the present disclosure, each request may be assumed to be followed by a single response....” and see ¶ 35 as cited above, i.e. the system generates a library with a plurality of messages using the communication protocol [and its enumeration])
	obtaining a plurality of responses from the component using the plurality of messages; (Versteeg, ¶ 34 – the “responses” to the “requests” [example of messages] are also obtained – these form the “message transactions”)
	and generating the plurality of protocol driven message-response pairs using: the plurality of messages, and the plurality of responses. (Versteeg, ¶ 34 as cited above, see ¶ 47 for clarification that the “transaction library” is generated – to clarify: ¶ 97"The message transaction library 330 stores a set of messages or transactions (including requests and associated responses), which are a sample of the communications between a client (such as the system under test 105 of FIG. 1) and a target service for virtualization (such as the deployment environment 110 of FIG. 1)." and ¶ 35 "the transaction monitor 125 may store the transactions between the system under test 105 and the endpoint(s) 111A, 111B, ...111N in the transaction library 130 as request/response pairs. For a given protocol, a Sufficiently large number of interactions between the system under test 105 and the endpoint(s) 111A, 111B, ... 111N are recorded." )

Regarding Claim 4
Versteeg teaches:
	The method of claim 2 , wherein obtaining the plurality of protocol driven message-response pairs comprises:
	enumerating a client side of the communication protocol;(Versteeg, ¶ 30: “...deduce or infer enterprise system element interaction behavior (without pre-existing knowledge or agnostic of protocols or message structures) by monitoring and mining message transactions (also referred to as interaction traces) communicated between an endpoint system and elements/components in its deployment environment to automatically build a transaction database or library indicative of client-server and server-server interaction” – to clarify: see ¶ 35: “The system under test 105 and the endpoint(s) 111A, 111B, ... 111N communicate via a network 120A using a communications mode or protocol. Such as Lightweight Directory Access Protocol (LDAP) messages or Simple Object Access Protocol (SOAP) messages, which may be conveyed using Hypertext Transport Protocol (HTTP) with an Extensible Markup Language (XML) serialization....” – as to the enumerating, a skilled person would have inferred that this was part of the use of the communication protocol, e.g. the client/system under test would have had the addresses of the endpoints such as “111A, 111B, ...111N” or the like [e.g., IP addresses in the “network”])
	generating a plurality of messages using the enumerating a client side of the communication protocol; (Versteeg, ¶ 34: “"The message transaction library 130 stores a set of message transactions (including requests and associated responses) sampled from prior communications with (i.e., to and/or from) a client (here, the system under test 105) and a target service for emulation or virtualization (here, the deployment environment 110)." – to clarify that this is generated – see ¶ 47: “In generating the transaction library in accordance
with embodiments of the present disclosure, each request may be assumed to be followed by a single response....” and see ¶ 35 as cited above, i.e. the system generates a library with a plurality of messages using the communication protocol [and its enumeration])
	degenerating the plurality of messages to obtain a plurality of degenerated messages; (Versteeg, ¶ 118: “"At block 520, an unknown request is received from a system under test. The unknown request may be directed to an endpoint and/or environment for which service emulation is desired, such as the deployment environment 110 of FIG.1. Responsive to receiving the unknown request, a similarity of the unknown request to the requests stored in the transaction library is calculated based on the character positions and weights thereof at block 525...In particular, as described above, symmetric field substitution from the unknown request is used with the matching one of the responses to generate a response to the unknown request.” – which is an example of a degenerated message-response pair
	to clarify on the degenerated – see ¶ 48 which provides a clarifying example: “In processing an incoming, unknown request from a system under test, Some embodiments of the present disclosure use an approach where, if the incoming request is similar to one of the recorded requests, then the response should also be similar to a previously recorded response associated with the similar one of the recorded requests....For example, Some recorded interaction traces between an LDAP client and server may contain a search request for all entries with the name “Baker.” If an incoming request defines a search for all entries with the name “Parker, then the two requests can be considered to be similar (as both are search requests; only the name is different). Hence, in generating a search result in response to the request for “Parker', all occurrences of “Baker” in the recorded interaction traces may be replaced with “Parker, and the LDAP message-id may be adjusted accordingly, such that the altered response to the recorded search for “Baker” may be a sufficient response to the search for “Parker” for emulation purposes....” 
to clarify that a plurality of these are obtained see ¶ 119: “Models may be built directly from interaction traces previously recorded between a system under test and a software service upon which the system under test depends, by using the interaction traces as a library with which to compare new, unknown requests received from a system under test.”)
	obtaining a plurality of responses from the component using the plurality of degenerated messages; (Versteeg, ¶ 48 and ¶¶ 118-119 as cited above – a plurality of responses are obtained, e.g. such as “the response to the request for ‘Parker’” using the degenerated message request)
	and generating the plurality of protocol driven degenerated message-response pairs using: the plurality of degenerated messages, and the plurality of responses. (Versteeg, see figure 1 # 130 and ¶ 31: “...simulate the behavior of a target environment responsive to a request from a system under test, by building a library of previous requests and responses thereto, and generating a response to the received request based on similarities and differences between the received" – wherein this would have included both the message-response pairs and the degenerated message-response pairs (to clarify, see ¶ 48 as cited above, the entries “in the recorded interaction traces may be...altered...” – see ¶ 35 and ¶ 97 for more clarification)

Regarding Claim 6
Versteeg teaches: 
	The method of claim 4, wherein degenerating the plurality of messages comprises:
	selecting a first message of the plurality of messages; (Versteeg, ¶ 48 as cited above – e.g., “For example, some recorded interaction traces between an LDAP client and server may contain a search request for all entries with the name “Baker.”)
	selecting a second message of the plurality of messages; (Versteeg, ¶ 48 as cited above – “If an incoming request defines a search for all entries with the name “Parker, then the two requests can be considered to be similar (as both are search requests; only the name is different).”) 
	and replacing a portion of the first message with a portion of the second message. (Versteeg, ¶ 48:  “Hence, in generating a search result in response to the request for “Parker', all occurrences of “Baker” in the recorded interaction traces may be replaced with “Parker”, and the LDAP message-id may be adjusted accordingly, such that the altered response to the recorded search for “Baker” may be a sufficient response to the search for “Parker” for emulation purposes....”

Regarding Claim 8
Parker teaches:
	The method of claim 1 , wherein the matching is based on a cardinality of the communications. (Under the broadest reasonable interpretation, the term “cardinality” is interpreted in view of the instant specification (e.g., ¶ 71) as an amount of elements, e.g. the amount of elements in the communications dataset – to clarify, the Examiner notes that the specification does not explicitly recite “cardinality” and in ¶ 71 recites: “In one or more embodiments of the invention, a machine learning algorithm is determined by identifying how many data points are in the training data....” – e.g., see IEEE 100, The Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, 2000, ISBN 0-7381-2601-2, page 144: “cardinality (1) (A) The number of elements in a set.” – this was previously cited in the rejection on Feb. 10th, 2022
	Parker, ¶ 20: “In various embodiments, the computing system may implement the submodular function to select an ML algorithm / model from a set of m algorithms / models that worked best or was optimal for one or more datasets of a set of n datasets, where m and n are numbers [example of being based on the cardinality/amount of elements in the dataset]. As used herein the term “best algorithm / model”, “ optimum model ” , and the like may refer to an ML , algorithm / model that is fulfills the predetermined criteria / parameters and / or is more economical / cost - effective in terms of speed , computer resource usage , and the like ) than other tested algorithms/models . In various scenarios, one of the m algorithms / models may be the best / optimum algorithm / model for the largest number of datasets in the set of n datasets, which in various embodiments may be applied to each of the n datasets . For all datasets for which the selected algorithm / model is not the best / optimum, another algorithm / model of the set of m algorithms / models , which is the best for the greatest number of the remaining n datasets , may be discovered [clarification on the example – i.e., the matching of the model to the dataset is based on the amount of elements in the dataset]. This process may be repeated until there are no datasets left in the set of n datasets.”,
for more clarification see ¶¶ 22-23 including: “...Furthermore , the algorithm 280 may be ranked or scored according to a number of data points in the remaining portion that were accurately forecasted / predicted by the algorithm 280 ( within a certain margin of error )....” and ¶ 26: “Another goal of the example embodiments may include identifying a subset of algorithms 280 that is likely to include the best or optimum algorithm 280 for the candidate dataset 275 regardless of the data , format or type , and / or other properties of the candidate dataset 275 .” and see ¶ 54 as well)


Regarding Claim 9
Parker teaches:
	The method of claim 1 , wherein the matching is based on a cardinality of a client side of the communication protocol. (Parker, fig. 2 shows a user system 205 which is interpreted as a client side; ¶ 34: "During operation, a user system 205 may obtain and upload raw data 215 to the computing system 206 via a link 216 for processing. To this end, the processor system 205A may implement an application (e. g., a locally stored application, a web application, a native application, and the like) to generate and send message 214 to the computing system 206. The message 214 may be a request to convert the raw data 215 into one or more user datasets and / or candidate datasets 275, and in such embodiments, the message 214 may include the raw data 214 to be converted ....” – then, see ¶¶ 20-23 as cited above with respect to claim 8, and the claim interpretation for the term “cardinality” as per the rejection of claim 8 – in other words, the matching is based on the amount of elements/cardinality of the dataset from the client side)

Regarding Claim 11.
Versteeg teaches: 
	The method of claim 1, wherein populating the component simulator using the component model comprises:
	storing the component model in a hardware device (Versteeg, ¶ 40: "The device 200 may be used, for example, to implement the virtual service environment 115 in the system 100 of FIG. 1 using hardware, Software implemented with hardware, firmware, tangible computer-readable storage media having instructions stored thereon, or a combination thereof, and may be implemented in one or more computer systems or other processing systems. The computing device 200 may also be a virtualized instance of a computer. As such, the devices and methods described herein may be embodied in any combination of hardware and Software."; See Fig.12 which shows model 1216 and emulation environment 1215),  where in the hardware device comprises an operable connection that supports the communication protocol. (Versteeg, ¶ 27: "messages being exchanged between the system under test 1205 and the endpoints 1211 should adhere to various protocols; for example, a Lightweight Directory Access Protocol (LDAP) message sent by the system under test 1205 to an endpoint 1211 should be responded to with a suitable response message in reply, in an acceptable timeframe and with acceptable message payload" and ¶ 35: "The system under test 105 and the endpoint(s) 111A, 111B, ... 111N communicate via a network 120A using a communications mode or protocol. Such as Lightweight Directory Access Protocol (LDAP) messages or Simple Object Access Protocol (SOAP) messages, which may be conveyed using Hypertext Transport Protocol (HTTP) with an Extensible Markup Language (XML) serialization."; See Fig.1).

Regarding Claim 12.
Versteeg teaches: 
	The method of claim 1, wherein populating the component simulator using the component model comprises:
	storing the component model in a virtual machine  (Versteeg, ¶ 39: "the emulation environment 115 may be implemented as a single server, separate servers, or a network of servers (physical and/or virtual), which may be co-located in a server farm or located in different geographic regions.", and ¶ 26 "hardware virtualization tools (such as VMWare and VirtualBox) may be capable of replicating specific facets of deployment environments using virtual machines (i.e., software implementations that emulate the architecture and/or program execution of the underlying physical machines)"; See Fig.12 which shows model 1216 and emulation environment 1215), where in the virtual machine comprises virtual connection that supports the communication protocol. (Versteeg, ¶ 27: "messages being exchanged between the system under test 1205 and the endpoints 1211 should adhere to various protocols; for example, a Lightweight Directory Access Protocol (LDAP) message sent by the system under test 1205 to an endpoint 1211 should be responded to with a suitable response message in reply, in an acceptable timeframe and with acceptable message payload" and ¶ 35: "The system under test 105 and the endpoint(s) 111A, 111B, ... 111N communicate via a network 120A using a communications mode or protocol. Such as Lightweight Directory Access Protocol (LDAP) messages or Simple Object Access Protocol (SOAP) messages, which may be conveyed using Hypertext Transport Protocol (HTTP) with an Extensible Markup Language (XML) serialization."; See Fig.1)

Regarding Claim 17.
Claim 17 is rejected under a similar rationale as claim 1 above, wherein Versteeg teaches:
	A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for simulating by a component simulator a component, which is separate from the component simulator, the method comprising: Versteeg, abstract: “In a service emulation method, a transaction library storing a plurality of messages communicated between a system under test [example of a client] and a target system [example of a simulated component] upon which the system under test depends is accessed responsive to receiving a request from the system under test...” as further specified in ¶ 31: “Various embodiments described herein can provide service emulation or virtualization methods, systems, and/or computer program products that simulate the behavior of a target environment responsive to a request from a system under test, by building a library of previous requests and responses thereto, and generating a response to the received request based on similarities and differences between the received request and the previous requests stored in the library.”
As clarified in ¶ 24: “These computer program instructions may also be stored in a computer readable medium that when executed can direct a computer, other programmable data processing apparatus, or other devices to function in a particular manner, Such that the instructions when stored in the computer readable medium produce an article of manufacture including instructions which when executed, cause a computer to implement the function/act specified in the flowchart and/or block diagram block or blocks.”) 

Regarding Claim 18.
	Claim 18 is rejected under a similar rationale as claim 2 above. 

Regarding Claim 19.
Claim 19 is rejected under a similar rationale as claim 3 above. 

Regarding Claim 20.
Claim 20 is rejected under a similar rationale as claim 4 above. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Versteeg et al (U.S. Patent Application Publication 2015/0261655 “Versteeg”) in view of Parker (U.S. Patent Application Publication 2017/0286839 “Parker”) and in further view of SoftPerfect, “SoftPerfect Connection Emulator Online User Manual”, accessed via the WayBack Machine, Archive Date Dec. 30th, 2016, URL: www(dot)softperfect(dot)com/products/connectionemulator/manual/

Regarding Claim 5
Versteeg does not explicitly teach:
	The method of claim 4, wherein degenerating the plurality of messages comprises:
	selecting a bit of a message of the plurality of messages;
	and flipping the selected bit. 

SoftPerfect teaches: 
	The method of claim 4, wherein degenerating the plurality of messages comprises:
	selecting a bit of a message of the plurality of messages; and flipping the selected bit. (SoftPerfect, see ¶¶ 1-3: “The SoftPerfect Connection Emulator (SCE) software is aimed for network application developers, system administrators and IT professionals…” then see page 3, ¶ 2: “On the Corruption tab you can specify what percentage of packets will be corrupted. The software will flip a random [randomly selected] bit in a packet to simulate a transmission error or a faulty network device.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Versteeg on “…a method of service emulation” (Versteeg, ¶ 6) with the teachings from SoftPerfect on a “Connection Emulator” which “imitates a network connection with a low bandwidth limit, delays, losses and other problems” (SoftPerfect, ¶¶ 103)). 
The motivation to combine would have been that “Software developers creating network-enabled applications, especially those time-critical such as VoIP software or real time protocols, need to test their products thoroughly in a range of environments. Apparently most applications work well on broadband connections, but what if you need to test your application on a low-speed communication link such as ISDN or dial-up? This is where SCE comes in handy. It imitates a network connection with a low bandwidth limit, delays, losses and other problems. Using SCE you can test how well your application performs on a slow or long distance connection to ensure the quality of the product being developed. SCE runs on any PC with Windows XP or higher, allowing you to selectively apply bandwidth limits and simulate packet traversal issues to mimic a low-grade communication channel.” (SoftPerfect, ¶¶ 1-3)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gale et al., US 6,289,022 – see the abstract, see col. 2, ¶ 2: “As an enhancement, upon mis-compare, an error will be introduced into the data within the second FIFO prior to its transmission to the network. This error may include, for example, flipping at least one bit in the second FIFO, forcing at least one bit to a one or zero, or transmitting a protocol specific message abort pattern.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David A Hopkins/Examiner, Art Unit 2147